Citation Nr: 1412800	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for degenerative arthritis of the lumbar spine with ruptured disc L5-S1.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for degenerative arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) & VAOPGCPREC 05-92.  

For the reasons set forth below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.

REMAND

In the February 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veteran's Law Judge (VLJ).  In another substantive appeal, date stamped as received in March 2012, the Veteran requested a hearing before a VLJ at the RO.  He was scheduled for a videoconference hearing on January 13, 2014, but failed to report for this hearing.  

However, in a letter dated on January 13, 2014, that was associated with the claims file several weeks after the date of his hearing, the Veteran, through his representative, requested that his hearing be rescheduled for another date and time, due to inclement weather conditions, and due to the fact that he was experiencing transportation problems.  Also, in February 2014, the Veteran's representative submitted a Motion to Reschedule the Veteran's hearing for good cause, and explained that the Veteran had been unable to attend the January 2014 hearing due to a combination of unexpected transportation problems and inclement weather conditions.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2013).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

The Board finds that the Veteran has filed a timely motion for rescheduling his Board hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for an in-person hearing before a VLJ at the RO or a videoconference hearing before a VLJ is granted.  Consequently, a remand of the present appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for either a videoconference hearing before a VLJ, or a hearing before a VLJ sitting at the RO in Louisville, Kentucky.  (If the Veteran prefers one type of hearing over the other, he should let the RO know as soon as possible.)  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


